Title: Treasury Department Circular to the Supervisors of the Revenue, 22 June 1791
From: Treasury Department,Hamilton, Alexander
To: Supervisors of the Revenue


Treasury Department,June 22, 1791.
Sir,
Having been directed by the House of Representatives to report a Plan for promoting Manufactures in the United States, I am desirous of obtaining as accurate Information as possible of the actual State of Manufactures in the several States.
Conceiving that this Information is not likely to be obtained in any Way so complete, full and systematic, as by a resort to the Supervisors of the respective Districts, I do not permit myself to be diverted from an Application to you by the Reflection that the Trouble it will give you does not fall within the particular Line of your official Duty. I count on your readiness to cooperate in whatever may promote the public Service.

I request therefore that you will give me as accurate Information as it shall be in your Power to obtain, of the Manufactures of every Kind carried on within the Limits of your District, whether incidentally in the domestic Way, or as regular Trades—of the respective Times of their first Establishment—of the Degree of Maturity they have obtained—of the Quantities periodically made—of the Prices at which they are sold—of their respective Qualities—of the impediments, if any, under which they labour—of the Encouragements, if any, which they enjoy under the Laws of the State—whether they are carried on by Societies, Companies, or Individuals.
It would also be acceptable to me, to have Samples in Cases in which it could be done with Convenience, and without Expence.
It is my Wish that this Information, be transmitted progressively, that is, as fast as it can be obtained. And where you receive any Communications by Letter, it will fully answer my Purpose to receive the Letter, instead of a transmission of its Substance, in a Letter from Yourself.
It is unnecessary for me to observe, that there is nothing so urgent in the Object of this request as to require that you should, in the least, interfere, with your other Engagements.
I am, with great Consideration,   Sir, Your Obl. Sert.
A. Hamilton
